Title: To George Washington from Gouverneur Morris, 30 August 1790
From: Morris, Gouverneur
To: Washington, George



Dear Sir
London 30 August 1790

In Reply to yours of the seventh of July I have the Pleasure to inform you that your plated Ware and Lamps are now on their Way to you. When I go to Paris (which will I think be shortly) I will get the additional Plateauxs which you want, and have them sent out by the first Conveyance. Should any Thing else occur in which I can be useful you have only to signify it, and you may rely on my best Endeavors.
It may perhaps be proper to mention one or two Things in Relation to the objects treated of in my Letters of last January. And first of a Commerce with the french Islands. Nothing has I beleive been done in France which may be favorable to our

Views. But the Commotions in the Islands themselves will I presume operate like liberal Regulations of Police, and probably the Colonists will eventually demand as Right, what some Time since they would have accepted as Favor. I am led to beleive that we should not be over anxious on this Subject just now because Circumstances will perhaps serve us better than we can serve ourselves.
My Predictions respecting the Turk have been so far verified as that he has got Rid of one of his Enemies upon tolerable Terms for he looses no Dominion worth a Contest. How far the Intercessions now making to the Empress of Russia will produce the desired Effect seems not to be clearly ascertained. If a Squadron of Dutch or English Ships had arrived in the Baltic last May, it is more than probable that the Peace of the North would have been restored, but there are many Events which would enable the Empress of Russia to carry on successful operations against both the Turk and the Swede. The armies of the former, which opposed those of the Emperor cannot suddenly be transported to the Quarter where they are now wanted, neither will the Expence of them cease during this Campaign. It appears to me that the Season is too far advanced for any Thing which Prussia can do, let the Intention of the King be what it may; and Sweden, unprotected by naval Superiority is exposed to the Land Force of his Enemy without much Chance either of Aid or Diversion. Finland, which will probably be the Object of the Czarina, cannot maintain the Forces needful to defend it, if the Sea-Communications be cut off. Therefore the whole prussian Army (could it be transported thither) would be worse than useless. And thus the withdrawing of Austria from the War will have less Influence than might have been expected.
The People of Flanders seem to be given up, after having been used to distress the House of Austria. Heaven knows what Desperation may prompt them to; but it appears to me that wise Conduct on the Part of France would have acquired for her the Dominion of that Country. And if ever that should happen, France having at the same time a good Constitution, the Consequence of this Island is gone. Antwerp seems intended by Nature for the Emporium of european Commerce and the Navigation of the Scheld[t] would undoubtedly be opened, if it belonged to a great naval Power. That River and the Thames being

nearly opposite to each other, mutual Visits might be expected, and in these the Superiority at Land must at length prove decisive.
The Situation of France however seems at first Sight to preclude all Effort. The national Bank which was in Contemplation is never taken Effect. after deliberating about it and about it, the Thing dropt, and they did expect to have made out with their new paper Currency (the Assignats) but my Predictions on that Subject seem to be verified. Still however the Situation of their Finances is not desperate. But their Assemblée is loosing Ground daily in the public opinion. The Army, long encouraged in licentious Conduct, is now in Revolt. All the Bands of Society are loosened, and Authority is gone. Unless they are soon involved in a foreign War it is impossible to conjecture what Events will take Place. For some Time past the Ministers have been threatned with the Lanterne, and they would gladly go out of Office. The great Difficulty is to find Successors, or rather Substitutes; Lafayette has been contriving an intermediate Ministry, to last for a few Months, till by the Dissolution of the Assembly (who have you know passed a Self denying Ordinance) a Set could be taken from among the present Members of that Body. But this will prove a bad Business for if the Intermediaries are not able Men they will make Things worse, and if they are they will not give up their Places.
We are in hourly Expectation of hearing the Decision of the Assemblee upon the Family Compact. The Spanish Embassador has required in pointed Terms a Compliance on the Part of France. This I have good Reason to beleive was in Concert with the french Administration. If it were possible to answer for such a Body as the Assemblée, and so placed as they are, I would pronounce in favor of their Adherence to the Terms of that Compact. If so, the Tone of the british Ministry may be a little lowered. In the mean Time both the Spanish and English Fleets are out, and were approaching towards each other. Probably each Side means only to terrify at present, but Spain will not recede any farther except in the last Necessity—In a Day or two I expect to learn Something of their Intentions here respecting us: and if I do not hear from them, shall make a final Address to his Grace of Leeds.
It is very flattering to me, Sir, that you are so kind as to approve

of my Communications with the Ministers of this Country so far as they had gone in the Begining of May. I earnestly hope that my subsequent Conduct may meet the same favorable Interpretation—This you may rely on, that if in any Case I go wrong it will be from an Error of Judgment. With sincere Esteem & Respect I am very truly yours

Gouvr Morris

